DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-43 are cancelled.
Claims 44-46 and 51-53 are rejected.
Claims 47-50 are objected to.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0086] of the original disclosure inconsistently used item number 1120 to represent both the external induction coil and the internal induction coil as shown below.
[0086] The external induction coil 1120 and the implantable induction coil 1122 may include any suitable type of coil capable of generating and/or receiving an electromagnetic field…The magnetic field generated by the external induction coil 1120 may cause an electric current to be generated in the internal induction coil 1120. The electric current generated in the internal induction coil 1120 may be directed from the internal induction coil 1120 to the implantable cochlear stimulator 1110…
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 47-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44, 46 and 51-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Law et al (US PUB 20020120332, hereinafter Law32) in view of Gibson (US PUB 20160136400, hereinafter Gibson). 
Regarding claim 44, Law32 discloses an external headpiece (e.g. a headpiece or HP 10) for use with a cochlear implant (e.g. a cochlear implant or ICS 12), (see at least the abstract and figure 1), the headpiece comprising: an external headpiece housing (e.g. an external housing of HP10); a microphone within the external headpiece housing (see [0004]); an induction coil (e.g. a primary coil) within the external headpiece housing configured to transmit audio signals to the cochlear implant; signal processing electronics (e.g. a speech processor), within the external headpiece housing and operably connected to the microphone and to the induction coil, configured to generate stimulation parameters (see [0005]) (e.g. for stimulating cochlear 18); (see Law32, [0002]-[0005], [0021] and figure 1).
Law32 does not explicitly disclose: and a rechargeable battery operably connected to the induction coil such that the induction coil provides energy to charge the rechargeable battery when the induction coil is inductively coupled to a transmitter coil through which current is passing.
However, Gibson in the same field of endeavor teaches that it is well known in the art to provide a rechargeable battery within an external headpiece housing (e.g. external component or speech processor 9) operably connected to an induction coil (e.g. an induction coil 4) such that the induction coil provides energy to charge the rechargeable battery when the induction coil is inductively coupled to a transmitter coil through which current is passing as demonstrated in [0071], [0081] and figure 1. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a rechargeable battery in the external housing as taught by Gibson in the teachings of Law32 so as achieve the ability to power the implanted component with 

Regarding claim 46, Law32 as modified by Gibson discloses an external headpiece as claimed in claim 44, further comprising: a retention magnet within the external headpiece housing (see Law32, [0006] and [0031], figure 1).

Regarding claim 51, Law32 as modified by Gibson discloses an external headpiece as claimed in claim 44, further comprising: a receiver (e.g. an external antenna) within the headpiece housing (see Law32, [0002] and figure 1).

Regarding claim 52, Law32 as modified by Gibson discloses an external headpiece as claimed in claim 51, wherein the receiver is configured to receive signals (e.g. via the external antenna) from at least one of a wireless microphone, a remote control device (e.g. an external control device), a cell phone, a computer, a music player, and a personal digital assistant (see Law32, [0002] and [0021]).

Regarding claim 53, Law32 as modified by Gibson discloses an external headpiece as claimed in claim 44, wherein the external headpiece housing is not a behind-the-ear sound processor housing (e.g. HP 10 is attached to the head of the user and not behind the ear), (see [0021] and figure 1).

Claim 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Law32 in view of Gibson as applied to claim 44 above, and further in view of Money et al (US PUB 20080147144, hereinafter Money44).
claim 45, Law32 as modified by Gibson discloses a headpiece as claimed in claim 44, but fails to explicitly disclose wherein the rechargeable battery comprises a lithium ion battery. 
However, Money44 in the same field of endeavor teaches that it is well known in the art to apply a rechargeable battery (e.g. a rechargeable battery 43) comprising a lithium ion battery in a cochlear implantable device as set forth in [0044], [0119] and figure 2. Therefore, it would have been obvious to any person having an ordinary skill in the art at the time the invention was filed to incorporate rechargeable battery comprising a lithium ion battery as taught by Money44 in the teachings of Law32 in view of Gibson so as to benefit from the intrinsic advantage of lithium ion batteries of having high-energy-density characteristics, and thereby further providing an extended use of the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654.